Mathews, J.

delivered the opinion of the court.
This, suit was commenced by áttachment, and property or merchandise, levied on in the possession „of Reynolds, Byrne & Co. as belonging to’thp defendants in the attachment. _ Afterwards the garnishees intervened, and claimed a lieipor- privilege, on the. goods seized, under the article 3124 of:the.-"Louisiana Code." The court bfelow decided against their pretensions, Epkl they 'appealed.
In the statement Of facts, made -by the parties to this suit, it is agreed, amongst other things,' that the gocids attached in thfe possession of-the- appellants were purchased.by the defendants in attachment, on* the faith of letters of prédit- given by the garnishees, and were consigned to the latter by the pul-chasers, and that the price of them* was paid by'the consignees.- ' U, ■
■ " It* appears to júsíhát’í hé admission of these facts, brings the” appellants clearly within the proyisións-of the article of the Code by them relied on.;'.-The lien" or privilege is granted by the. first clause in.the article.. .It • commences’ in hec verba: — “Every,'consignor or commission agent ; who has made advances.oil goods consigned to him, or placed, in his hands to be sold for acéount qf the consignor, has a privilege for the amount of these advances, áte..” The, facts admitted that thegpods in .dispute were jiaid for by Reynolds, Byrne & Co.,'consigned to them by the* purchaser, and in their possession atthe time” of levying"the attachment: it is inconceivable how they can be” deprived óf the lien and privilege accorded to consignees who have made advances on property consigned. There can certainly be no advance which *441ought to be more privileged than that which is made in payment of the price of goods. It is not only on-them, but for them; and without which they would probably "never have become the property of the consignor, and ought, on every principle of justice and .equity, to be held as a pledge to re-imhurse the persons who have advanced'the price. ;
From the evidence it appears that-tq the value of $350 of the 'attached property" the interveners. had not. made any advance; on this, therefore, they have'no lien. ' V
It is therefore ordered, adjudged*,- and' decreed, that the Judgment of the District Court be avoided, Reversed and annulled. And-it.is further,ordered, Jidjiwjged¡ jnd; decreed, that judgment be here entered* in favor -of the a$jiqllants, with costs in both courts,'exdept as JoTthl.sum ©f.three hundred „ and fifty dollars.' ’• ; , 1